ACCEPTED
                                                                                                     03-15-00186-CV
                                                                                                             6243495
                                                                                          THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                                7/27/2015 5:26:32 PM
                                                                                                   JEFFREY D. KYLE
                                                                                                              CLERK
                               M.lRrnxs, ToDD, LnoN¡.no, Tnylon & Aulnrcn
                                           A GpNpnar PeRtNptsuIp
                                                                                 AvruvonG.  TAYLoR
JANßS F, MARTENS.
                                        301 CoNcnEssAveNUE, SuIre 1950        RECEIVED    IN
KpllrH. Tooo
                                             AusrrN, T¡xes 78701
                                                                                DANIELLE V. AHLRICH
                                                                         3rd COURT   OF APPEALS
Lncv L. LEoNARD
                                                (st2) s42-9898               AUSTIN,ALLecnnD.
                                                                                      TEXAS HILL
Attorneys at Law                              FAx (512) 542-9899         7/27/2015 5:26:32
                                                                                    AttomeysPMat Law
*Board Certified in Tax Law                  www.textaxlaw.com             JEFFREY D. KYLE
Texas Board of Legal Specialization                                              Clerk
E-MAIL : ataylor@textaxlaw. com


                                             July 2T,2ors


Via Electronic Filing
Court of Appeals, Third District of Texas
Attn: Jeffrey Kyle, Clerk
Price Daniel Sr. Building
2o9 West r4tn Street, Room rot
Austin, Texas 787ot


           Re:       Court of Appeals Number: og-1S-oo1B6-CV
                     Trial Court Number: D-I-GN -L2-oogg2o

                      Glenn Hegar, et oI. u. Stoteuside Materials Transport, Ltd.


Dear Mr. Kyle:

                        that I will be out of the ofñce for a professional
           Please be advised
commitment from October t2-tg,2o1S. Accordingly, I respectfully request
that the Court not schedule oral argument in the above-referenced matter
on October L4, 2o1S. Should you have any questions or need any
additional information, please do not hesitate to contact me. Thank you for
your attention to this matter.
Third Court of Appeals
Júy 27,2015
Page2


                                    Sincerely,



                                    By:
                                          Amanda G. Taylor


AGT: san

cc:    Douglas D. Geyser, via electronic mail
       Charles Eldred, via electronic mail